Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/18/2022 has been entered.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest upon issuing an electrical current charge to a lid of a physical chassis, the electrical current charge causing the lid to open, after detecting that a time interval has passed since an electrical current charge to the lid of the physical chassis, determining the voltage of the previous electrical current charge that caused the lid to open, in order to identify stored voltage values corresponding to an identification value of the physical chassis, determining the chassis identifier corresponding to the voltage value, and performing configuration of a system in which the chassis is located on, upon identification of the physical chassis, which was determined corresponding to the voltage level of the previous electrical charge that caused the lid of the chassis to open, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat White et al (US 10,339,024), which teaches passive device detection via applying currents to sample voltage levels of detected devices;
(ii) 	US PG Pub Schultz et al (US 2019/0116480), which discloses device discovery using voltage drops associated with each device ID;
(iii) 	NPL document "Unique Device Identification System" – IMDRF, 07/12/2018; and 
(iv) 	NPL document "Wireless Device Identification Using Oscillator Control Voltage as RF Fingerprint" – Azarmehr et al, Department of Electrical and Computer Engineering, University of Windsor, 05/03/2017.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of upon issuing an electrical current charge to a lid of a physical chassis, the electrical current charge causing the lid to open, after detecting that a time interval has passed since an electrical current charge to the lid of the physical chassis, determining the voltage of the previous electrical current charge that caused the lid to open, in order to identify stored voltage values corresponding to an identification value of the physical chassis, determining the chassis identifier corresponding to the voltage value, and performing configuration of a system in which the chassis is located on, upon identification of the physical chassis, which was determined corresponding to the voltage level of the previous electrical charge that caused the lid of the chassis to open, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220825